FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed June 28, 2022.  Claims 1, 5, and 13 have been amended.  Claims 10-11, 13, and 16-18 remain withdrawn, and claims 1-9 and 12 remain under consideration.  Applicant’s amendments and arguments have been thoroughly reviewed, and it is noted that applicant’s amendment to claim 5 (correcting a typographical error) has overcome the objection to that claim.   Claims 1-9 and 12 remain rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant's election with traverse of Group I, and the BRAF gene, in the reply filed on November 11, 2021 is acknowledged.  
Claims 1-9 and 12 correspond to the elected invention and species, and are under consideration herein.  
It is noted that applicant urges (Reply page 8) that all claims should be rejoined, stating that independent claim 1 is now allowable, and that the withdrawn claims (claims 10-11, 13, and 16-18) “require all the limitation of allowable Claim 1”.  Regarding claims 10-11, which depend from claim 1 but which are directed to nonelected species, this argument is not persuasive because claim 1 is not in fact directed to allowable subject matter (as discussed below).  With further regard to claims 13 and 16-18, it is noted that these claims are drawn to products (kits), and thus do not in fact require all the limitations of claim 1 (which is directed to a method); thus, even if claim 1 were allowable over the prior art, these claims would not typically be eligible for rejoinder.  
Claims 10-11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 11, 2021.
Claims 13 and 16-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 11, 2021.
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 1-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 has been amended to recite a method for in vitro isolation of “tumour-specific exosomes” (rather than “tumour-derived exosomes”) from a biological fluid (and it is noted that the remainder of the claim is unchanged, simply reciting a step of “capturing exosomes from a sample of said biological fluid with an anti CA-IX antibody”).  It is unclear how the requirement to isolate “tumour-derived exosomes” further limits the claims.  This term is not defined or even used in the application as filed (see the related new matter rejection below), and as it could reasonably be interpreted by those of skill in the art in multiple different ways, the boundaries of the claims are unclear as a result of this amendment.  Some artisan might interpret this term as embracing an exosomes captured via the active step of the claims (i.e., any exosomes captured using an anti-CA-IX antibody), while other artisan might interpret this language as being further limiting in some way, such as requiring exosomes that are in some manner “specific” to a particular tumor type, or exosomes “specific” to subjects having tumor(s)/cancer(s) in general as compared to healthy subjects.  As it is not clear what further requirements are imparted by the addition of the term “tumour-specific exosomes” to the claims, further clarification is required.  For purposes of further examination, and because the claim language is not clear, the claims are interpreted as embracing any exosomes captured via the use of an anti-CA-IX antibody.
Claim Rejections - 35 USC § 112(a)/first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 1-9 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Independent claim 1 has been amended to recitation isolation of “tumour-specific exosomes” rather than “tumour-derived exosomes” (see preamble at lines 1-2).  As there is no reference in the application as filed to “tumour-specific” exosomes, and no apparent clearly equivalent disclosure of this same general concept, this amendment adds new matter to the claims.  It is noted that the Reply of June 28, 2022 refers to page 7, lines 18-21, and Figures 1-3 (as well as the specification as a whole) as providing support for this amendment.  However, page 7, lines 18-21 teaches that an anti-CA-IX antibody may be used “to capture exosomes from a biological fluid”, which “allows for the meaningful detection and quantification of tumour-related nucleic acid sequences and to discriminate between patients that are affected by a tumour and those that are not”, with Figures 1-3 exemplifying the capture of such exosomes.  While the specification clearly discloses and exemplifies the capture of exosomes as described in these portions of the specification, the term “tumour-specific” is never employed, nor do these disclosures appear to require exosomes that one of skill in the art would necessarily consider as embraced by the term “tumour-specific”.  As discussed above, this terminology is not clear - one of skill in the art could interpret this language as referring to exosomes that are “specific” to a particular tumor type, or “specific” to subjects having tumor(s)/cancer(s) in general as compared to healthy subjects – and/or could interpret the language as referring to any exosomes that may be captured by anti-CA-IX antibodies that contain any “tumor-related nucleic acids”  (embracing either wild-type or mutant nucleic acids of specific genes as recited in the pending dependent claims).  While the application as filed clearly does support the disclosure of some types of exosomes that may be embraced by the term “tumor-specific”, as it is not clear what this term encompasses, and as it would appear to at least potentially embrace non-disclosed subject matter, the amendment of June 28, 2022 adds new matter to the claims.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 1-9 and 12 remain rejected under 35 U.S.C. 103 as being unpatentable over Lyden et al (WO 2015/153732 A2 [8 Oct 2015]; cited in IDS) in view of Tauro et al (Molecular & Cellular Proteomics 12:587 [2013]; cited in IDS) and Dorai (Glycobiology Insights 1:3-12 [2009]; cited herein).
With regard to the amendment of the preamble of claim 1 to recite “isolation of tumour-specific exosomes”, it is reiterated that the meaning of the term “tumour-specific exosomes” is unclear, as is the manner in which the use of this term further limits the claimed method; thus, the claims have been interpreted as encompassing methods that include capturing exosomes as indicated in the active steps of the claims (via use of an anti-CA-IX antibody) (see also the indefiniteness rejection above).  
Lyden et al disclose methods comprising isolating double stranded DNA (dsDNA) from exosomes for use in detecting cancer-associated mutations (including in the elected BRAF gene), and teach that such exosomes may be isolated from biological fluids of cancer patients (see entire reference, particularly the abstract, the Summary at pages 3-4, and the Description at pages 7-16, noting the teaching of various bodily fluids that may serve as sources of exosomes at pages 33 and 35).  Lyden et al also teach various methods for the capture of exosomes, including immuno-based methods (see, e.g., paragraph 34), and the use of antibodies (see, e.g., paragraph 36).  It is also noted that any exosomes so-captured from biological fluids of cancer patients may be considered “tumour-specific” in some manner (particularly given the indefiniteness of this term as employed in the present claims).  However, Lyden et al do not teach the use of anti CA-IX antibodies in the capture of exosomes, as required by the claims.
Tauro et al teach that multiple strategies are known in the art for the capture of cancer-associated exosomes, but teach that a comparison of ultracentrifugation, density gradient separation, and immunoaffinity capture revealed that immunoaffinity capture targeting EpCAM “enriched for exosome and exosome-associated proteins by at least 2-fold more than the other two methods studied” (see entire reference, particularly page 588, left column bridging to right column).
Dorai teaches that carbonic anhydrase IX (CA-IX) is “a transmembrane glycoprotein highly expressed in clear cell carcinoma of the kidney and in a wide variety of other human cancers”, and that CA-IX is shed through exosomes in renal carcinoma cells (see entire reference).  Dorai also teaches the use of a monoclonal antibody targeting CA-IX in its detection (page 5).
In view of the teachings of Tauro et al and Dorai, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the methods of Lyden et al so as to have isolated tumor-associated/”tumor-specific” exosomes via immunoaffinity capture using an anti-CA-IX antibody.  An ordinary artisan would have been motivated to have made such a modification by the teachings of Tauro et al regarding the benefits of increased exosome yield (relative to other known methods) obtained by the use of immunoaffinity capture, and by the teachings of Dorai that CA-IX is a highly expressed transmembrane protein in a variety of cancers and is shed through exosomes (thus suggesting its specific use as a target in immunoaffinity capture of such exosomes).  Further, given Dorai’s teaching of the availability of a functional anti-CA-IX monoclonal antibody (as demonstrated by Dorai), an ordinary artisan would have had a reasonable expectation of success in practicing such methods.  
With further regard to claim 2 and its dependent claims 5-9, it is reiterated that the primary reference Lyden et al teach isolation of dsDNA from exosomes and detection of tumor related nucleic acids in that dsDNA, including mutations in BRAF and amplification of BRAF; see, e.g., paragraphs 10, 27-28, 46-50).  Regarding claim 3, Lyden et al further disclose comparisons with reference values for the purpose of detecting and evaluating tumors and the prognosis therefore; see, e.g., paragraph 25.  Regarding claim 4, several cancers of the claim are taught by Lyden et al (see, e.g., paragraph 28), and it is reiterated that Dorai also teach the association of CA-IX with several cancers (including in particular kidney cancer).  Regarding claim 12, Lyden et al teach the use of biological fluids including blood, urine, serum, plasma, and saliva; see, e.g., paragraph 33.  Lyden et al in view of Tauro et al and Dorai thus suggest the inventions of each of claims 1-9 and 12.
The reply of June 28, 2022 traverses the rejection on the following grounds.
The reply relies entirely on the new claim limitation “tumour-specific exosomes” as differentiating what is claimed from the prior art (see the Reply at pages 6-8).  Given the complete lack of clarity with regard to how the use of this term further limits the claims (as discussed above in both the indefiniteness rejection and the instant prior art rejection), this argument is non-persuasive, as the claims do not clearly require anything more than what is required by the active steps of the claims.  Accordingly, this rejection has been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634